Citation Nr: 1638339	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-17 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an increased initial rating for tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from June 1966 to April 1970 and in the U.S. Navy from November 1977 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2016, the Board restored a 20 percent rating for the Veteran's service-connected cervical stenosis with degenerative disc disease and spondylosis and remanded the issues of entitlement to increased ratings for bilateral hearing loss and tinnitus for further development.  This matter has since been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into account those electronic records.  


FINDINGS OF FACT

1.  At worst, the Veteran has Level I hearing loss in the right ear and Level II hearing loss in the left ear.

2.  The Veteran has been assigned the maximum evaluation available under the rating criteria for his tinnitus, and this disability is not shown to present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.87, Diagnostic Code 6260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).  In this case, VCAA-compliant notice letters were sent to the Veteran, and the RO has informed the Veteran of all relevant adjudications.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claims.  Additionally, the Veteran was afforded VA audiological examinations in January 2010, April 2010, and April 2016.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the Veteran's hearing loss and tinnitus in sufficient detail to allow the Board to make fully informed determinations.  The examiners also provided the necessary opinions supported by rationale.  Id; see Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with regard to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

In the January 2016 remand, the Board directed the AOJ to obtain any outstanding, pertinent medical records and to afford the Veteran an additional VA examination to ascertain the nature and severity of his hearing loss and tinnitus.  Updated VA treatment records have been associated with the claims file and the Veteran was afforded an additional VA audiological examination in April 2016.  Under these circumstances, the Board finds that the AOJ substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide these particular claims.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 

II.  Increased Rating

A. Governing Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Board must consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found). See also Hart v. Mansfield, 21 Vet. App. 505 (2007).    

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85 and the August 2016 Supplemental Statement of the Case (SSOC)) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical column appropriate for the percentage of discrimination and the horizontal row appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the August 2016 SSOC) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  


B.  Hearing Loss Rating 

The Veteran's bilateral hearing loss is currently assigned a noncompensable rating pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable rating.

The most recent VA audiological examination prior to November 2009, when the Veteran submitted the current claim, was in August 1995.  That examiner found the Veteran to have an average puretone threshold of 13.75 decibels in the right ear and 36.25 decibels in the left ear.  The speech recognition score for each ear was 100 percent.  These audiometric findings equate to Level I hearing in each ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable rating is warranted.  During that examination, the Veteran reported minimal difficulty hearing and understanding people in general and that his hearing in the right ear was essentially normal.  He did, however, also report that his wife complained from time to time that he did not hear well.  

A January 2010 VA examiner found the Veteran to have an average puretone threshold of 32.5 decibels in the right ear and 53.75 decibels in the left ear.  The speech recognition scores were 94 percent for the right ear and 96 percent for the left ear.  These audiometric findings equate to Level I hearing in each ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable rating is warranted.  During that examination, the examiner found that the Veteran's hearing loss would have no significant effects on his occupational functioning.

An April 2010 VA examiner found the Veteran to have an average puretone threshold of 40 decibels in the right ear and 56.25 decibels in the left ear.  The speech recognition scores were 96 percent for the right ear and 92 percent for the left ear.  These audiometric findings equate to Level I hearing in each ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable rating is warranted.  During that examination, the examiner found that the Veteran's hearing loss would have significant effects on his occupational functioning due to hearing difficulty.

An April 2016 VA examiner found the Veteran to have an average puretone threshold of 43 decibels in the right ear and 58 decibels in the left ear.  The speech recognition scores were 96 percent for the right ear and 94 percent for the left ear.  These audiometric findings equate to Level I hearing in the right ear and Level II hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  During that examination, the examiner noted that the Veteran's hearing loss would have effects on his ordinary conditions of daily life, including the ability to work, based on the Veteran's reported impact of "conversation in noise."

The Board finds that the August 1995, January 2010, April 2010, and April 2016 VA examinations have all resulted in findings corresponding to a noncompensable evaluation.  There are no other audiological evaluations available during the appeal period.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological reports do not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the right ear is 55 decibels or more or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the right ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86(a),(b).  

Finally, the Board has considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life, to include his report during the most recent VA examination that he has difficulty hearing conversations in the presence of background noise.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, 3 Vet. App. at 349.

It is important to note that the results of the VA audiometric testing do not signify the absence of a disability associated with the Veteran's hearing loss.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See 38 U.S.C.A. § 1155.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, a higher schedular evaluation is not warranted.  

C.  Tinnitus Rating

The Veteran's tinnitus is currently assigned a 10 percent rating pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  This is the only, and therefore the maximum, schedular rating for recurrent tinnitus.  

The most recent VA audiological examination prior to November 2009, when the Veteran submitted the instant claim, was in August 1995.  During that examination, the Veteran denied the presence of tinnitus.  During a November 2009 VA treatment appointment, the Veteran reported occasional tinnitus.  During the April 2010 VA examination, the Veteran reported constant bilateral tinnitus.  During the April 2016 VA examination, the Veteran reported recurrent tinnitus.  The April 2016 examiner found that the Veteran's tinnitus would have no impact on his ordinary conditions of daily life, including the ability to work.  

As stated above, the Veteran already receives the maximum schedular rating for recurrent tinnitus.  However, in an August 2016 statement, the Veteran's representative asserted that the Veteran's tinnitus warrants an extraschedular rating because it is present most of the time.  The Board will address that contention below.


D.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hearing loss and tinnitus are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. §3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's hearing loss and tinnitus, including all of the symptoms referenced above, are contemplated by the schedular criteria set forth in Diagnostic Codes 6100 and 6260.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's struggle to comprehend verbal conversations in the presence of background noise is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  


In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted. The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Id. at 455 .

Here, the April 2016 VA examination report contains a description of the Veteran's subjective complaints, as indicated above. The Board has also considered the Veteran's other statements of record.  While the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation. Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.

The only symptom the Veteran reports as a result of his service-connected tinnitus is tinnitus itself, ranging from occasional to frequent to constant.  Diagnostic Code 6260 applies to recurrent tinnitus, which necessarily encompasses these symptoms.  Accordingly, the Board finds that the Veteran's complaints of frequent or constant tinnitus have been considered under the numerical criteria set forth in the rating schedule.  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.").   Significantly, the Veteran and his representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated by his assigned disability ratings.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.


ORDER

A compensable rating for bilateral hearing loss is denied.  

A rating in excess of 10 percent for tinnitus is denied.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


